48 F.3d 1227NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Miguel CAZAREZ-GARCIA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70557.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 27, 1995.

On Petition for Review of an Order of the Board of Immigration Appeals, INS No. Aho-mii-rrw.
BIA
PETITION DENIED.
Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Miguel Cazarez-Garcia petitions for review of the final order of the Board of Immigration Appeals (BIA), which found him statutorily ineligible for relief from deportation under Sec. 212(c) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1182(c).  We have jurisdiction pursuant to 8 U.S.C. Sec. 1105a, and we deny the petition.


3
The BIA found Cazarez-Garcia to be ineligible for Sec. 212(c) relief because he lacked the requisite "lawful unrelinquished domicile of seven consecutive years" in the United States.  We interpret this portion of Sec. 212(c) as requiring seven years of lawful unrelinquished domicile following admission for permanent residence.  Raya-Ledesma v. INS, 42 F.3d 1263, 1265 (9th Cir.1994).  See also, Castillo-Felix v. INS, 601 F.2d 459, 467 (9th Cir.1979).


4
Because Cazarez-Garcia has not been a lawful permanent resident for seven years, he is ineligible for Sec. 212(c) relief.  Accordingly, the petition for review is denied.


5
DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3